Citation Nr: 1000733	
Decision Date: 01/06/10    Archive Date: 01/15/10

DOCKET NO.  08-24 934	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen the claim for service connection for a low back 
disability.  

2.  Entitlement to service connection for a low back 
disability.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Jennifer Hwa, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1973 to April 1974 
with additional service in the National Guard.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2007 rating decision of a 
Department of Veterans Affairs (VA) Regional Office (RO) that 
declined to reopen the Veteran's claim for service connection 
for a low back disability.  

In October 2009, the Veteran testified at a travel board 
hearing over which the undersigned Acting Veterans Law Judge 
presided.  A transcript of the hearing has been associated 
with the Veteran's claims file.   

The issue of entitlement to service connection for a low back 
disability is addressed in the REMAND portion of the decision 
below and is REMANDED to the RO via the Appeals Management 
Center in Washington, DC.


FINDINGS OF FACT

1.  The claim for service connection for a low back 
disability was previously denied in a March 2006 RO decision.  
The Veteran did not appeal that decision.  

2.  Evidence received since the last final decision in March 
2006 relating to service connection for a low back disability 
is new and raises a reasonable possibility of substantiating 
the claim.  


CONCLUSION OF LAW

The March 2006 RO decision that denied service connection for 
a low back disability is final.  New and material evidence 
has been submitted to reopen the claim.  38 U.S.C.A. §§ 5108, 
7105 (West 2002); 38 C.F.R. §§ 3.104(a), 3.156, 3.160(d), 
20.302, 20.1103 (2009).    


REASONS AND BASES FOR FINDINGS AND CONCLUSION

New and Material Evidence 

In a March 2006 decision, the RO denied the Veteran's claim 
for service connection for a low back disability.  The RO 
declined to reopen the claim for service connection for a low 
back disability in July 2007.  While the RO found that new 
and material evidence had not been submitted to reopen the 
Veteran's claim for service connection for a low back 
disability, the Board must still consider the question of 
whether new and material evidence has been received because 
it goes to the Board's jurisdiction to reach the underlying 
claim and adjudicate the claim de novo.  If the Board finds 
that no such evidence has been offered, that is where the 
analysis must end.  Jackson v. Principi, 265 F.3d 1366 (Fed. 
Cir. 2001); Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  

In a decision dated in March 2006, the RO denied service 
connection for the Veteran's low back disability.  A finally 
adjudicated claim is an application which has been allowed or 
disallowed by the agency of original jurisdiction, the action 
having become final by the expiration of one year after the 
date of notice of an award or disallowance, or by denial on 
appellate review, whichever is the earlier.  38 U.S.C.A. 
§§ 7104, 7105 (West 2002); 38 C.F.R. §§ 3.160(d), 20.302, 
20.1103 (2009).  Thus, the March 2006 rating decision denying 
service connection for a low back disability became final 
because the Veteran did not file a timely appeal.      

The claim for service connection for a low back disability 
may be reopened if new and material evidence is submitted.  
Manio v. Derwinski, 1 Vet. App. 140 (1991).  The Veteran 
filed this application to reopen his claim in June 2006.  
Under the applicable provisions, new evidence means existing 
evidence not previously submitted to agency decision makers.  
Material evidence means existing evidence that, by itself or 
when considered with the previous evidence of record, relates 
to an unestablished fact necessary to substantiate the claim.  
New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last 
prior final denial of the claim sought to be reopened, and 
must raise a reasonable possibility of substantiating the 
claim.  38 C.F.R. § 3.156(a) (2009).  In determining whether 
evidence is new and material, the credibility of the new 
evidence is presumed.  Justus v. Principi, 3 Vet. App. 510 
(1992).

The evidence before VA at the time of the prior final denial 
consisted of the Veteran's service treatment records, the 
Veteran's post-service medical records, and the Veteran's 
statements.  The RO denied the claim because the service 
treatment records did not establish a low back injury or 
disability during service, and there was no evidence that the 
low back disability had occurred in or was caused by active 
service.  

The Veteran applied to reopen his claim for service 
connection for a low back disability in June 2006.  The Board 
finds that the evidence received since the last final 
decision is new and material because it raises a reasonable 
possibility of substantiating the Veteran's claim.  

In support of his application to reopen his claim for service 
connection, the Veteran submitted lay statements from family 
and friends.  These statements indicated, in pertinent part, 
that the Veteran had injured his back in the summer of 1973 
when he fell on his back on a bridge and that he had received 
treatment for his back pain in August or September 1973.    

The Board finds that new and material evidence has been 
submitted with regard to the claim for service connection for 
a low back disability.  The claim was previously denied 
because there was no evidence that any low back injury had 
occurred in service.  The Veteran has submitted evidence 
showing that he had incurred an injury to his low back during 
service.   

Accordingly, with the new evidence presumed credible for the 
purpose of determining whether the claim should be reopened, 
the Board finds that new and material evidence has been 
submitted.  Therefore the claim for service connection for a 
low back disability is reopened.  38 C.F.R. § 3.156(a).  This 
does not mean that service connection is granted.  Rather, 
the merits of the claim for service connection will have to 
be reviewed on a de novo basis, as addressed in the remand 
below.


ORDER

New and material evidence having been presented, the claim of 
service connection for a low back disability is reopened, and 
to this extent only the appeal is granted.


REMAND

As the Board has determined that the previously denied claim 
for service connection for a low back disability is reopened, 
the second step for the Board in this case is to assess the 
new and material evidence in the context of the other 
evidence of record and make new factual determinations.  
Masors v. Derwinski, 2 Vet. App. 181 (1992).

Additional development is needed prior to further disposition 
of the claim for entitlement to service connection for a low 
back disability.  VA's duty to assist includes a duty to 
provide a medical examination or obtain a medical opinion 
only when it is deemed necessary to make a decision on the 
claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4) 
(2009); Robinette v. Brown, 8 Vet. App. 69 (1995).  It 
appears that the Veteran has been diagnosed with chronic 
post-traumatic arthralgia of the lumbosacral spine, but it 
remains unclear whether this disability is related to his 
period of active service.  

Service treatment records are negative for any complaints or 
treatment for a low back disability, but there is credible 
evidence that the Veteran incurred a low back injury in the 
summer of 1973 during his period of active service.  In a May 
1994 VA medical report, the physician noted that the Veteran 
had attended a pain clinic from 1985 to 1986 secondary to 
remote trauma associated with the collapse of a bridge and a 
barge accident resulting in chronic arthralgias of the 
cervical and lumbosacral spine.  The physician also reported 
that the Veteran had undergone a fusion laminectomy of the 
lumbar spine in the early to mid 1980s.  A May 2007 statement 
from a private physician shows that the Veteran had undergone 
neurosurgery of the neck in February 1993 for a cervical disc 
injury that had been related to a September 1992 offshore 
injury.  The physician stated that the Veteran's medical 
records had been reviewed at the time of his surgery and that 
there had been documentation from another physician 
attributing a 1974 lumbar disability to a 1973 in-service 
injury.  The physician reported that he had participated in 
treating the Veteran from 1976 to 1979 and that this 
assessment was consistent with his recollection of the 
etiology of the Veteran's low back disability.

In order to make an accurate assessment of the Veteran's 
entitlement to service connection for his low back 
disability, it is necessary to have a medical opinion 
discussing whether his disability is related to his 1973 in-
service back injury or his 1985 post-service back injury 
based upon a thorough review of the record, comprehensive 
examination of the Veteran, and adequate rationale.  The 
Board notes that the examiner must consider lay statements 
regarding in-service occurrence of an injury.  Dalton v. 
Nicholson, 21 Vet. App. 23 (2007) (examination inadequate 
where the examiner did not comment on Veteran's report of in-
service injury and relied on lack of evidence in service 
medical records to provide negative opinion).  Therefore, the 
Board finds that an examination and opinion is necessary in 
order to fairly decide the merits of the Veteran's claim.

Accordingly, the case is REMANDED for the following actions:

1.  The RO/AMC shall schedule the 
Veteran for a VA examination to 
determine whether there is any 
relationship between any current low 
back disability and his period of 
active service.  The examiner should 
provide an opinion as to whether it is 
at least as likely as not (50 percent 
probability or greater) that any 
current low back disability is 
etiologically related to any incidents 
of the Veteran's period of active 
service, including the summer 1973 fall 
where he injured his low back.  The 
examiner should also provide an opinion 
as to whether it is at least as likely 
as not (50 percent probability or 
greater) that any current low back 
disability is etiologically related to 
any post-service incidents, including 
the 1985 collapse of a bridge and barge 
accident where the Veteran injured his 
back.  The examiner must consider lay 
statements regarding in-service 
occurrence of an injury.  If necessary, 
the examiner should reconcile the 
opinion with the other medical opinions 
of record.  The rationale for any 
opinions expressed should be provided.  
The examiner should review the claims 
file and the examination report should 
note that review.  
 
2.  The RO/AMC will then review the 
Veteran's claims file and ensure that 
the foregoing development action has 
been conducted and completed in full, 
and that no other notification or 
development action, in addition to that 
directed above, is required.  If 
further action is required, it should 
be undertaken prior to further claim 
adjudication.

3.  The RO/AMC will then readjudicate 
the Veteran's claim.  If the benefits 
sought on appeal remain denied, the 
Veteran and his representative should 
be provided with a Supplemental 
Statement of the Case.  An appropriate 
period of time should be allowed for 
response.

Thereafter, if appropriate, the case is to be returned to the 
Board, following applicable appellate procedure.  The Veteran 
need take no action until he is so informed.  He has the 
right to submit additional evidence and argument on the 
matter or matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  The purposes 
of this remand are to obtain additional information and 
comply with all due process considerations.  No inference 
should be drawn regarding the final disposition of this claim 
as a result of this action.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).




______________________________________________
DEMETRIOS G. ORFANOUDIS
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


